Case 1:19-cv-00473-DG-RER Document 35 Filed 11/06/19 Page 1 of 3 PageID #: 477



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

  BOB McNEIL, an individual, on behalf of
  himself, and all others similarly situated,

  Plaintiff,

  v.                                                     CASE NO. 1:19-CV-00473

  CAPITAL ONE BANK, N.A.,

  Defendant.



       PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY SUBMITTED IN
         OPPOSITION TO DEFENDANT’S MOTION TO DISMISS COMPLAINT

In further support of their Opposition to Defendant’s Motion to Dismiss, Plaintiff submits the
recent decisions of Tannehill v. Simmons Bank, 3:19-cv-140-DPM (E.D. Ark. Oct. 21, 2019)
(attached as Exhibit A), Garcia v. UMB Bank NA, No. 1916-CV01874 (Jackson Co., MO Circuit
Court Oct. 18, 2019) (attached as Exhibit B) and Tisdale v. Wilson Bank and Trust, No. 19-400-
BC (Davidson Co. Tenn. Chancery Court Oct. 17, 2019) (attached as Exhibit C).

The Tannehill, Garcia, and Tisdale opinions all denied motions to dismiss where, as here, the
defendant bank promised to assess a single NSF per “item.” In doing so, the Tannehill court
expressly referred to “the rather complicated ACH rules” that are also at issue here. In short, the
decisions are relevant to several arguments advanced by Defendant in support of its motion to
dismiss. Therefore, Plaintiff respectfully requests that the Court consider this authority in
opposition to Defendant’s motion to dismiss.



Dated: November 6, 2019                         Respectfully submitted,


 /s/ Steven M. Nathan                               James Pizzirusso (pro hac vice)
 Steven M. Nathan                                   HAUSFELD LLP
 Scott Martin                                       1700 K St., NW, Ste 650
 HAUSFELD LLP                                       Washington, DC 20006
 33 Whitehall St., 14th Floor                       Telephone: 202-540-7200
 New York, NY 10004                                 Facsimile: 202-540-7201
 Telephone: (646) 357-1100                          jpizzirusso@hausfeld.com
 Facsimile: (212) 202-4322
 snathan@hausfeld.com
 smartin@hausfeld.com
Case 1:19-cv-00473-DG-RER Document 35 Filed 11/06/19 Page 2 of 3 PageID #: 478




 Jeffrey D. Kaliel (pro hac vice)            Hassan A. Zavareei (pro hac vice)
 Sophia Gold (pro hac vice)                  Andrea Gold (pro hac vice)
 KALIEL PLLC                                 TYCKO & ZAVAREEI LLP
 1875 Connecticut Ave., NW, 10th Floor       1828 L St NW, Suite 1000
 Washington, DC 20009                        Washington, DC 20036
 Telephone: 202-350-4783                     Telephone: 202-973-0900
 jkaliel@kalielpllc.com                      Facsimile: 202-973-0950
 sgold@kalielpllc.com                        hzavareei@tzlegal.com
                                             agold@tzlegal.com

                                             Jeff Ostrow (pro hac vice)
                                             Jonathan M. Streisfeld (pro hac vice)
                                             KOPELOWITZ OSTROW
                                             FERGUSON WEISELBERG GILBERT
                                             One W. Las Olas Blvd., Suite 500
                                             Fort Lauderdale, FL 33301
                                             Telephone: 954-525-4100
                                             Facsimile: 954-525-4300
                                             ostrow@kolawyers.com
                                             streisfeld@kolawyers.com



                                             Attorneys for Plaintiff and the Putative
                                             Classes




                                         2
Case 1:19-cv-00473-DG-RER Document 35 Filed 11/06/19 Page 3 of 3 PageID #: 479




                                  CERTIFICATE OF SERVICE

       I certify that on November 6, 2019, a true and accurate copy of the foregoing Plaintiff’s

Notice of Supplemental Authority Submitted in Opposition to Defendant’s Motion to Dismiss

was filed electronically with the Clerk of Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.


                                           /s/ Steven Nathan




                                                   3
